In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 14-843V
                                   Filed: September 12, 2016
                                         UNPUBLISHED

****************************
NICOLE PREVITI,                         *
                                        *
                     Petitioner,        *      Joint Stipulation on Damages;
v.                                      *      Tetanus-diphtheria-acellular pertussis;
                                        *      Tdap: Brachial neuritis;
SECRETARY OF HEALTH                     *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                     Respondent.        *
                                        *
****************************
William E. Cochran, Jr., Black McLaren Jones Ryland & Griffee, PC, Memphis, TN, for
petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On September 11, 2014, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered brachial neuritis as a result of her
April 26, 2012 tetanus-diphtheria-acellular pertussis (“Tdap”) vaccination. Petition at 1;
Stipulation, filed September 12, 2016, at ¶ 4. Petitioner further alleges that she
experienced the residual effects of her injury for more than six months and that there
has been no prior award or settlement of a civil action for damages as a result of her
condition. Petition at 6; Stipulation at ¶¶ 4-5. “Respondent denies that petitioner’s
brachial neuritis and its residual effects were caused-in-fact by her Tdap vaccine.
Respondent further denies that the vaccine caused petitioner any other injury or her
current condition. ” Stipulation at ¶ 6.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on September 12, 2016, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

            •   A lump sum of $165,000.00, which amount represents compensation
                for first year life care expenses ($21,157.26) and combined lost
                earnings, pain and suffering, and past unreimbursable expenses
                ($143,842.74), in the form of a check payable to petitioner. Stipulation
                at ¶ 8(a); and

            •   An amount sufficient to purchase the annuity contract described in
                paragraph 10 of the joint stipulation. Stipulation, ¶ 8(b).

      This represents compensation for all damages that would be available under §
300aa-15(a).

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2